DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered regarding such prior art lacked of using both microphones to estimate noise that is “estimating noise based on microphone headset and internal microphone” is persuasive. 

However, upon additional search, Appelbaum et al. (US 2014/0355775 A1) is related to such joint processing various distinct microphones for noise cancellation. 

However, upon further additional search, the claims are now rejected over new ground of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2014/0044275 a1) and Appelbaum et al. (US 2014/0355775 A1) and Poulsen et al. (US 2013/0108068 A1).

Claim 1, the prior art as in Goldstein et al. disclose of a method of performing noise cancellation in a system, wherein the system includes a wireless unit (WU), wherein the WU includes a processor, a memory, a user interface, a connector, one or more internal microphones, and one or more internal speakers, and a headset removably connected to the WU and powered by the WU via the connector (fig.2 (REF Mic(s); par [23])/microphones and processor), the method comprising: receiving, at one or more microphones of the headset, a first ambient noise, wherein the headset includes one or more speakers (fig.1/2 (Ref mics); par [22-23]); receiving, at the one or more internal microphones, a second ambient noise (fig.2 (Ref mic-D); par [22]); generating, by the one or more microphones of the headset, a first signal based on the first ambient noise; generating, by the one or more internal microphones, a second signal based on the second ambient noise (fig.1/2 (ref mic); par [22-23]/either of the reference microphone to  pick up ambient noise); receiving, by the WU via the connector, the first signal (fig.2; par [23]).


But the prior art lacked of using the various microphones signal to estimate ambient noise as calculating, by the processor of the WU, an estimate of ambient noise based on the first signal and the second signal. But such aspect as using the various microphones signal to estimate ambient noise as calculating, by the processor of the WU, an estimate of ambient noise based on the first signal and the second signal is noted by Appel (fig.3; par [30, 34, 45]). Thus, one of the ordinary skills in the art could have modified the various signals by adding such estimate ambient noise as calculating, by the processor of the WU, an estimate of ambient noise based on the first signal and the second signal so as to enhance noise suppression and reduce power consumptions. 

The art further disclose as further calculating, by the processor of the WU, a signal for noise cancellation based on the estimate of ambient noise (A-fig.2 (1); par [26-27]) ; canceling, by the processor of the WU, estimated ambient noise from an audio output signal based on an application of the signal for noise cancellation (A-par [26-27]); and sending, by the processor of the WU, the audio output signal to the one or more speakers of the headset or the one or more internal speakers of the WU (G-fig.1/2 w (9); par [22, 26]).

	Although, the prior art mentioned of having such processor in various locations as mentioned therein (par [23]), But the art never specify of the headset as being without a processor. But having a certain headset without a processor is mentioned therein (par [3, 17, 19]). Thus, one of the ordinary skills in the art could have modified the art by adding such headset as being without a processor thus as to obtain a light and comfortable headset without the added processing weight involved. 

2. The method of claim 1, wherein the canceling of the estimated ambient noise is performed by a noise cancelling application (NCA) executed in the memory and the processor of the WU (Goldstein-FIG.2 (1); par [23, 34]).  

3. The method of claim 2, wherein the NCA is a software application, a middleware, a part of another media software application, or a part of an operating system of the WU (Goldstein-FIG.2 (1); par [23]).  
  
4. The method of claim 1, wherein the processor of the WU determines one or more phase shifts, and wherein the calculating the signal for noise cancellation is further based on the one or more phase shifts  (Goldstein-FIG.2 (1); par [23-24]/the anti-noise include such phase shift).    

5. The method of claim 1, wherein the processor of the WU selects one or more ambient noise components for canceling (G-fig.1-2 (`1); par [22, 38]).  

7. A system for use in performing noise cancellation, the system comprising: a headset comprising: one or more microphones configured to receive a first ambient noise and to generate a first signal based on the first ambient noise (fig.1/2 (Ref mics); par [23]); and one or more speakers (fig.1/2 w (9); par [22, 26]); wherein the headset is powered by a wireless unit (WU) via a connector of the WU removably connected to the headset (par [20]); and the WU comprising: a user interface; a memory a processor operatively coupled to one or more internal microphones, to the memory and to the user interface, the processor configured to receive the first signal (fig.2 (2 w  (1); par [22-23]); the connector operatively coupled to the processor;  -21- 5978834-1OZL-PT003USO4 one or more internal speakers of the WU configured to receive a second ambient noise and to generate a second signal based on the second ambient noise (fig.2 (Ref mic-D); par [22]).

But the prior art lacked of using the various microphones signal to estimate ambient noise as calculating, the processor configured to calculate an estimate of ambient noise based on the first signal and the second signal. But such aspect as using the processor configured to calculate an estimate of ambient noise based on the first signal and the second signal is noted by Appel (fig.3; par [30, 34, 45]). Thus, one of the ordinary skills in the art could have modified the various signals by adding such the processor configured to calculate an estimate of ambient noise based on the first signal and the second signal so as to enhance noise suppression and reduce power consumptions. 

The art further disclose as, calculate a signal for noise cancellation based on the estimate of ambient noise, cancel estimated ambient noise from an audio output signal based on an application of the signal for noise cancellation (A-fig.2 (1); par [26-27]) , and send the audio output signal to the one or more speakers of the headset or the one or more internal speakers of the WU (G-fig.1/2 w (9); par [22, 26]).

Although, the prior art mentioned of having such processor in various locations as mentioned therein (par [23]), But the art never specify of the headset as being without a processor. But having a certain headset without a processor is mentioned therein (par [3, 17, 19]). Thus, one of the ordinary skills in the art could have modified the art by adding such headset as being without a processor thus as to obtain a light and comfortable headset without the added processing weight involved.

The claim(s) 8-11 which in substance disclose the similar aspect as in claim(s) 2-5 has been analyzed and rejected accordingly. 

Claim (s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2014/0044275 A1) and Appelbaum et al. (US 2014/0355775 A1) and Poulsen et al. (US 2013/0108068 A1) and Laroche (US 8,447,045 B1).

6. The method of claim 1,  but the art never specify as wherein the canceling of the estimated ambient noise includes calculating a Fast Fourier Transform (FFT) of the first signal.  

	But the general concept of implementing such canceling of the estimated ambient noise includes calculating a Fast Fourier Transform (FFT) of the first signal is noted in Laroche (col.12 line 35-45). Thus, one of the ordinary skills in the art could have modified the art by adding the noted calculating a Fast Fourier Transform (FFT) of the first signal so as to determine complex of individual frequencies of sub-band for cancellations. 

The claim(s) 12 which in substance disclose the similar aspect as in claim(s) 6 has been analyzed and rejected accordingly. 

Claim (s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2014/0044275 a1) and Appelbaum et al. (US 2014/0355775 A1).

Claim 13, the prior art disclose of  a wireless unit (WU) for use in performing noise cancellation, the WU comprising: a user interface; a memory; a processor operatively coupled to one or more internal microphones, to the memory and to the user interface, the processor configured to receive a first signal from a headset without a processor (the aspect of headset without processor not given much weight since the claim overall is directed to a wireless unit distinct from said headset), and the one or more internal microphones configured to receive a second ambient noise and to generate a second signal based on the second ambient noise; one or more internal speakers of the WU (fig.1-2 w (2/1); par [22-23, 43]) a connector operatively coupled to the processor, the connector configured to removably connect with the headset (fig.2 (4); par [23]).

But the art never specify as having the processor configured to calculate an estimate of ambient noise based on the first signal and the second signal, calculate a signal for noise cancellation based on the estimate of ambient noise, cancel estimated ambient noise from an audio output signal based on an application of the signal for noise cancellation.

	But having certain processor configured to calculate an estimate of ambient noise based on the first signal and the second signal, calculate a signal for noise cancellation based on the estimate of ambient noise, cancel estimated ambient noise from an audio output signal based on an application of the signal for noise cancellation is noted by Appel (fig.3; par [26, 30, 34, 45]). Thus, one of the ordinary skills in the art could have modified the various signals by adding such processor configured to calculate an estimate of ambient noise based on the first signal and the second signal, calculate a signal for noise cancellation based on the estimate of ambient noise, cancel estimated ambient noise from an audio output signal based on an application of the signal for noise cancellation so as to enhance noise suppression and reduce power consumptions

The art furher disclose  as send the audio output signal to the one or more speakers of the headset or the one or more internal speakers of the WU  (G-fig.1/2 w (9); par [22, 26]).

14. The WU of claim 13, wherein the first signal is generated by the headset based on a first ambient noise received by the one or more microphones of the headset, wherein the headset further comprises one or more speakers and is powered by the WU via the connector (G-fig.1/2 w (9); par [20, 22, 26]).

The claim(s) 15-18 which in substance disclose the similar aspect as in claim(s) 2-5 has been analyzed and rejected accordingly. 

Claim (s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2014/0044275 A1) and Appelbaum et al. (US 2014/0355775 A1) and Laroche (US 8,447,045 B1).


The claim(s) 19 which in substance disclose the similar aspect as in claim(s) 6 has been analyzed and rejected accordingly. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654